Citation Nr: 1428247	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-48 659	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1989 to November 1992 and from October 29 to November 8, 1996.  He died in February 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in, March 2013, the appellant's attorney withdrew her representation in this case.  In April 2013, the RO sent the appellant a letter advising her that her attorney was no longer representing her and would no longer receive correspondence concerning her appeal.  To date, the appellant has not elected to appoint another representative.  


FINDINGS OF FACT

1.  In March 2005, the RO denied the appellant's application to reopen a previously denied claim for service connection for the cause of the Veteran's death.

2.  Evidence received since the March 2005 decision does not relate to unestablished facts necessary to substantiate a claim of service connection for the cause of the Veteran's death and does not raise a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying the appellant's claim is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since March 2005 is not new and material.  38 U.S.C.A.         §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

In this case, an August 2009 letter advised the appellant of the evidence required to reopen a claim for service connection for the cause of the Veteran's death and informed the appellant of VA's duties for obtaining evidence.  The letter advised the appellant of the requirement of new and material evidence and explained the basis of the previous denial of the claim.  

In addition, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  She was told it was her responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the appellant submitted evidence in connection with her claim, which indicates she knew of the need to provide VA with information and evidence to support her claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the appellant. 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that a claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the appellant of any evidence that could not be obtained.  The Board notes that the claims file contains service treatment records, service personnel records, and lay statements.

Generally, the duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim.  However, when the issue before VA is the question of reopening a previously decided claim, VA is not obligated to obtain a medical opinion until after new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As explained below, new and material evidence has not been received.  Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant. 

The appellant has not, and the record does not otherwise indicate, any additional existing evidence that is necessary for adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

Regarding the application to reopen the previously denied claim, a March 2005 rating decision was the last final denial.  The appellant was notified of the decision in a separate letter dated in March 2005 and did not express disagreement with that decision or perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Therefore, the RO's March 2005 denial of the claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The claims of service connection for the cause of the Veteran's death were previously denied because the evidence did not suggest that a disability that was incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  The Veteran was not service connected for any disability at the time of his death.

At the time of the March 2005 RO decision, the evidence of record consisted of service treatment records and military personnel records for the Veteran's period of service, a letter from the Veteran to the appellant, a statement by the appellant in support of her claim, and the Veteran's death certificate.  There was no medical evidence of record showing that the Veteran was ever diagnosed with PTSD or any other psychiatric disability.

The claim was denied in October 2009 because the new evidence submitted in support of the claim of service connection for the cause of the Veteran's death solely included medical literature and articles explaining the effects of PTSD on an individual.  The RO decision detailed that the claim was previously denied in the March 2005 rating decision because no evidence had been submitted showing that the Veteran had been treated for or diagnosed with PTSD or any other mental or psychiatric condition that was caused by or related to his military service.  Additional evidence added to the claims file since the March 2005 decision, includes lengthy medical literature and articles regarding the effect of PTSD on an individual.

Most of the additionally received evidence is "new" in the sense that it was not previously before the RO at the time of the March 2005 denial.  However, the new evidence is not material, as the evidence does not even suggest that the Veteran's cause of death was related to service.  No new evidence tends to show that he even had a psychiatric disability.  Indeed, the only evidence that might suggest such a thing was the letter he wrote to the appellant, but the salient point to be made is that the letter was previously considered-it is not new.  There has been nothing new presented that relates to this Veteran and any illness he may have had.  

In short, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that this Veteran's death was related to any illness that in turn was traceable to military service.  Consequently, the appellant's application to reopen her claim of entitlement to service connection for the Veteran's cause of death is denied.  


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for the cause of the Veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


